DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrections/Supplemental Remarks
	Applicant filed IDS on 01/13/2021 which disclosed US4098610, which teaches the use of copper oxides in glass as an additive for polymers (e.g., see Abstract). However, this reference is not considered to render the claimed invention obvious because the instant claim requires that the glass antimicrobial additive is from a copper phase separated glass as shown, e.g., in Fig 1B, which shows cuprite having been phase separated within a glass matrix. Although, US4098610 discloses several formulations that comprise a copper oxide (e.g., see Table at C4L34), there is no evidence that these particles would result in the phase separation as claimed in the claim. 
Terminal Disclaimer
The terminal disclaimers filed on 11/09/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 9622483 & US Application 16072722 have been reviewed and are accepted.  The terminal disclaimer has been recorded.
Election/Restrictions
Claim 1 is allowable. The restriction requirement has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, Claim 10 is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Non-elected without traverse claims 13-17 and 20-22 have been cancelled.
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including the copper phase separated glass antimicrobial additive as claimed in the claims.
Also see PGPub P0044 that teaches how the claimed invention allows for the more cuprous ions to be provided and thereby improve the antimicrobial efficacy of the additive. This is an inventive and meaningful contribution over the prior art.
While claim 1 is directed to a product, the copper phase separated glass structure connotes a structure sufficient to differentiate the claimed copper antimicrobial from other known copper antimicrobials comprised of multiple phases. For example, the claim would not read on a generic glass carrier (see e.g., US 20100196487 A1, US 20160205928 A1). A person having ordinary skill in the art would not confuse the claimed copper phase separated glass particles (e.g., Fig 1B and see PgPUB P0064) for loaded carriers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/Examiner, Art Unit 1744                                                                                                                                                                                                        
/LEITH S SHAFI/Primary Examiner, Art Unit 1744